DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-2, 6, 12-13, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Good EP 1067828.
	Regarding claim 1, Good discloses an ionized air blower comprising: 
a fan [Fig. 2A, fan 22_1] configured to generate airflow toward a target surface;
an ionizer [Fig. 2A, 20_1, 20_2, 20_3] configured to produce positive ions and negative ions in the airflow; and 
control circuitry [Fig. 2A, 24, 28] configured to control one or both of: 
a speed of the airflow from the blower [par. 0028]; and
ionization of the airflow [par. 0028, 0045], 
wherein the ionization is performed by a selected one of: 
ion imbalanced mode, or ion balanced mode [par. 0028, 0045].
	Regarding claim 2, Good further comprises a first sensor [Fig. 2A, sensor 44] configured to detect a surface charge of the target surface, wherein, when the ion 
Regarding claims 6 and 18, Good discloses that when the surface charge is greater than a first threshold, the control circuitry is configured to control the ionizer to increase a ratio of the negative ions to the positive ions, when the surface charge is smaller than a second threshold, the control circuitry is configured to control the ionizer to decrease the ratio of the negative ions to the positive ions, and when the surface charge is substantially neutral, the control circuitry is configured to control the ionizer to maintain a last set ratio of negative ions to positive ions [par. 0017, 0028].
Regarding claim 12, Good discloses that the ionized air blower is configured to be controlled by one or both of a human-machine interface for the ionized air blower and a programmable logic controller [par. 0028, 0045; a control from the user implies a human machine interface].
Regarding claim 13, Good discloses that the ionized air blower is configured to be controlled by a human-machine interface for the ionized air blower via instructions from a programmable logic controller to the human-machine interface [par. 0028, 0045; a control from the user implies a human machine interface].
Regarding claim 17, Good discloses an ionized air blower comprising:
a fan [Fig. 2A, fan 22_1] configured to generate airflow toward a target surface;
an ionizer [Fig. 2A, 20_1, 20_2, 20_3] configured to produce a ratio of positive ions to negative ions within the airflow where the ratio can be adjusted [par. 0045];
a sensor [Fig. 2A, sensor 44] configured to determine a surface charge present on the target surface [par. 0023, 0024]; and

control a speed of the airflow from the blower [par. 0028]; and
control the ionizer to adjust the ratio of the positive ions to the negative ions based on the surface charge detected by the sensor [par. 0028m 0045].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 3-5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Good EP 1067828 in view of Terasaki Publication No. US 2009/0207547.
	Regarding claim 3, Good does not disclose a second sensor is configured to detect a charge of the airflow generated by the ionized air blower.
	Terasaki discloses a second sensor [Fig. 3, sensor 19] configured to detect a charge of the airflow generated by the ionized air blower [Fig. 2, fan blower 15].
	Good and Terasaki are analogous ion blowers.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a sensor, into Good, for the benefit of detecting the positive and negative ions to obtain a desired ion balance.
	Regarding claim 4, Terasaki discloses that the second sensor is a part of a sensor assembly where the airflow exits the ionized air blower [Fig. 3 shows that the sensor 19 is located at the exit of the ionized air blower; par. 0037].
claim 5, Terasaki discloses that the second sensor has a wider sensing range than the first sensor [Fig. 3 shows that the sensor 19 covers most of the front of the fan area to detect the positive and negative ions].
	Regarding claim 14, Good discloses that the control circuitry comprises an input device for balance adjustment of the ionization of the air, wherein a range of the input device is variable using software mapping [par. 0045].  However, Good does not explicitly disclose a range of the input device.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a range of the input device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 19:
The prior art does not disclose a display for displaying the surface charge; and a user interface configured to receive user input. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record. 
Claims 7-11, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement for reasons for allowance of claim 7: The prior art does not disclose a control station configured to receive the detected surface charge via one of a wireless connection or a wired connection. This feature in 
The following is an examiner’s statement of reasons for allowance of claim 8: The prior art does not further comprise an ionization assembly comprising a grille, a sensor assembly, and an ionizer.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 15: The prior art does not disclose that the control circuitry is configured to provide information to the human-machine interface regarding whether power is available at the blower motor. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836